                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          EUREKA DIVISION

                                   7

                                   8     LEGALFORCE, INC.,                                  Case No. 18-cv-07274-MMC (RMI)
                                   9                    Plaintiff,
                                                                                            ORDER
                                  10             v.

                                  11     LEGALZOOM.COM, INC.,
                                  12                    Defendant.
Northern District of California
 United States District Court




                                  13

                                  14          On August 6, 2019, the court held a discovery hearing regarding the parties’ dispute over

                                  15   Defendant’s request to use a two-tier protective order for material designated as Highly

                                  16   Confidential – Attorneys’ Eyes Only. See (dkt. 82). At the hearing, the parties reached an

                                  17   agreement with respect to a two-tier protective order. Consequently, the court ordered the parties

                                  18   “to submit the Joint Stipulated Protective Order within one week.” See Text Order, (dkt. 84).

                                  19   However, instead of submitting a joint stipulated protective order, the parties emailed the

                                  20   undersigned two competing versions of a proposed protective order.

                                  21          Accordingly, the parties are hereby ordered to submit a joint letter brief no later than

                                  22   August 21, 2019 outlining both positions regarding the proposed protective order, and how those

                                  23   positions conform to the parties’ agreement and to the court’s guidance.

                                  24          IT IS SO ORDERED.

                                  25   Dated: August 16, 2019

                                  26
                                  27
                                                                                                    ROBERT M. ILLMAN
                                  28                                                                United States Magistrate Judge
